        Case 2:13-cv-00043-DLC Document 47 Filed 02/05/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 GALLATIN COUNTY, MONTANA,                            CV 13–43–BU–DLC

                      Plaintiff,

 vs.                                                        ORDER

 UNITED STATES OF AMERICA,

                       Defendant.


       Before the Court is the parties’ Joint Unopposed Motion for Entry of Lodged

Consent Decree, and Stipulation for Voluntary Dismissal of Monetary Claims by

Plaintiff and Defendant. (Doc. 46.) This action stems from an ownership dispute

regarding a portion of Bear Canyon Road in Gallatin County, Montana. (See

generally Docs. 1; 6.) In resolution of these claims, the parties have lodged a

proposed consent decree that would resolve the above-captioned matter. (Doc. 46-

1.)

       Through the instant motion (Doc. 46) the parties request that this Court enter

the lodged consent decree as its final order. (Id. at 4; Doc. 46-1 at 18.) In addition,

Gallatin County has voluntarily dismissed with prejudice “any claims for monetary

relief” advanced in its complaint, including any “claims under the Federal Tort

Claims Act and Tucker Act, and any claims for attorneys’ fees, expenses, and


                                          1
         Case 2:13-cv-00043-DLC Document 47 Filed 02/05/21 Page 2 of 2



costs.” (Doc. 46 at 2.) The United States has accomplished a similar dismissal.

(Id.)

        The Court finds the proposed consent decree is the result of good-faith,

arms-length negotiations, and is fair, reasonable, and in the public interest.

Specifically, the proposed consent decree constitutes a mutually agreeable

resolution of what could otherwise devolve into costly and lengthy litigation.

Despite the parties’ request for a hearing (Doc. 46 at 4), having reviewed the

proposed consent decree, the Court finds such a hearing unnecessary.

        Accordingly, IT IS ORDERED that the motion (Doc. 46) is GRANTED.

The Court will sign and enter the proposed consent decree (Doc. 46-1) as its final

order in this matter.

        IT IS FURTHER ORDERED that Gallatin County’s second and third claims

for relief (Doc. 1 at 10–11), the United States’ sole claim for relief (Doc. 6 at 12–

15), and any claims for attorneys’ fees, expenses, or costs are DIMISSED WITH

PREJUDICE.

        Upon the Court’s entry of the consent decree, the Clerk of Court is directed

to close the case file.

        DATED this 5th day of February 2021.




                                           2
